People v James (2014 NY Slip Op 06250)
People v James
2014 NY Slip Op 06250
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Friedman, J.P., Acosta, Saxe, Gische, Kapnick, JJ.


12965 1411/08

[*1] The People of the State of New York, Respondent, —
vQuadaun James, Defendant-Appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Marisa K. Cabrera of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (David P. Johnson of
counsel), for respondent.
Judgment, Supreme Court, Bronx County (Robert A. Sackett, J.), rendered March 12, 2012, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 10 years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for resentencing.
As the People concede, defendant is entitled to resentencing pursuant to People v Rudolph (21 NY3d 497 [2013]) for a youthful offender determination. Defendant did not make a valid waiver of the right to appeal, and, in any event, the right of an eligible
defendant to such a determination is not waivable (id. at 499). Since we are ordering a new sentencing proceeding, we find it unnecessary to address defendant's other arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK